Title: From Alexander Hamilton to Oliver Wolcott, Junior, [5 August 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, August 5, 1796]
Dr. Sir
The Bank of New York is willing to make the loan of 324 000 Dollars to you (I mean the exact sum of about this amount, if you desire it, which one of the laws you mentioned authorises to borrow) on these terms to advance all but two hundred thousand Dollars when you please—to advance the two hundred thousand Dollars, by way of reloan, when that sum, payable in October, becomes due. The term of credit to be in each case six months from the time of the advance. The interest six per Cent, with a deposit of Stock (6 ⅌ Cent) at par so placed as to permit the sale of it at the market price, if there be a failure of reimbursement at the stipulated periods. The Treasury, upon honor, to draw immediately upon the Bank as the money is wanted for expenditure not to transfer it before hand. On this point sincerity and delicacy will be expected.
It was mentioned too as desirable, though not made a condition, that it should be understood that in case a real pressing emergency in the course of the Winter should exist the Bank on giving previous notice of the necessity to the Treasury might be at liberty to sell the stock at the then market price. The Directors to be upon honor not to use this permission but in case of real necessity. Their honor, I know, may be intirely relied upon & it may be well to gratify.
The deposit of Stock was suggested by myself upon your first letter. It is an ingredient in the negotiation which the Bank values.
Yrs. truly
A HamiltonAug 5. 1796

The Bank wishes a speedy decision.
Oliver Wolcott Junr. Esq
